ASSIGNMENT AND ASSUMPTION OF office lease
 
THIS ASSIGNMENT AND ASSUMPTION OF OFFICE LEASE ("Assignment") is made as of the
30th day of June, 2008, by and between BIOANALYTICAL SYSTEMS, INC., an Indiana
corporation (hereinafter called "Assignor"), and ALGORITHME PHARMA USA INC., a
Delaware corporation (hereinafter called "Assignee" and together with Assignor,
the "Parties").
 
W I T N E S S E T H:
 
WHEREAS, Assignor, BASi Maryland, Inc., a Maryland corporation, Assignee, and
Algorithme Pharma Holdings, Inc., a Quebec company, have entered into that
certain Asset Purchase Agreement dated as of June 30, 2008 (the "Purchase
Agreement"); and
 
WHEREAS, in connection with the Purchase Agreement, Assignor wishes to assign to
Assignee all of its right, title and interest in that certain Office Lease dated
May 4, 2007 between 300 W. FAYETTE STREET, LLC, a Delaware limited liability
company, as Landlord ("Landlord"), and Assignor, as Tenant (hereafter called the
"Lease"), and Assignee desires to succeed to Assignor's interest in and to the
Lease, and to assume all of the obligations of Assignor under the Lease, arising
thereunder from and after the Effective Date, all in accordance with and subject
to the terms contained herein.
 
NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:
 
1. Incorporation of Recitals and Defined Terms. The foregoing Recitals are
hereby incorporated into this Assignment and made a part hereof as though set
forth herein verbatim. Any term used herein which is not specifically defined
herein shall have the meaning ascribed thereto in the Lease. For purposes of
this Assignment, the term "Effective Date" shall mean the date upon which this
Assignment is fully executed by the Parties, and the Consent of Landlord as set
forth in attached Exhibit A is signed and dated by Landlord.
 
2. Assignment. As of the Effective Date, Assignor hereby assigns, sells and
transfers to Assignee the entire estate, right, title and interest of Assignor
in, to and under the Lease, except for (i) claims or rights against the Landlord
under the Lease for misapplication of funds or refund of amounts overpaid to the
extent arising out of or attributable to the period prior to the Effective Date,
and (ii) claims or rights for reimbursement, indemnity, contribution or
subrogation against the Landlord under the Lease to the extent arising from or
attributable to a claim asserted arising out of or attributable to the period
prior to the Effective Date.
 
3. Assumption. As of the Effective Date, Assignee hereby assumes all of the
terms, conditions, covenants, agreements and obligations of Assignor under the
Lease relating to events occurring or first accruing from and after the
Effective Date. For greater certainty, Assignee does not assume any obligations
or liabilities of Assignor arising after the Effective Date that are related to
any matter, circumstance or default existing prior to or arising as a
consequence of the closing of the transactions contemplated by the Purchase
Agreement.
 
 
 

--------------------------------------------------------------------------------

 

4. Condition Precedent to Assignment. As a condition to the effectiveness of
this Assignment, (a) Landlord shall execute and deliver the Consent of Landlord
attached hereto as Exhibit A; and (b) the parties to the Purchase Agreement
shall have closed their transaction as contemplated by the Purchase Agreement.
 
5. Notices. Notices to Assignee as tenant under the Lease shall be sent in the
manner set forth in the Lease and shall be effective if sent to Assignee at:
 
c/o Algorithme Pharma Inc.
575 Armand - Frappier Blvd
Laval, Quebec, H7V 4B3
Canada
Facsimile: (450) 973-2801
Attn: Louis Caillé and Nathalie Gagnon
 
6. Execution Authority. The individuals signing this Assignment on behalf of the
Parties respectively warrant and represent that they are duly authorized to
execute and deliver this Assignment on behalf of Assignor and Assignee, as
appropriate, and to bind the Parties hereto.
 
7. Ratification of Lease. Except as otherwise modified or amended by this
Assignment, the Lease shall continue to be and remain unmodified, unamended and
in full force and effect in accordance with its terms, covenants, conditions and
provisions. In the Lease, or any instrument, document or other consideration
executed or delivered in connection therewith, any reference to the term
"Lease," shall be deemed and construed to be a reference to the Lease as amended
hereby.
 
8. Third Parties. Except as otherwise set forth herein, no third party, other
than Landlord, shall have the benefit of any of the provisions of this
Assignment, nor is this Assignment made with the intent that any person or
entity other than Assignor or Assignee shall rely hereon.
 
9. Limited Liability. Each party hereto expressly understands and agrees that
any recovery against the other party to which they may be entitled to as a
result of any claim, demand or cause of action that such party may have against
the other with respect to this Assignment shall only be recoverable against the
other party pursuant and subject to the terms and conditions of the Purchase
Agreement.
 
10. Subject to Purchase Agreement. This Assignment and the assignment and
assumption hereunder shall be subject to the terms and provisions of the
Purchase Agreement. In the event of any conflict or inconsistency between the
provisions of this agreement and the provisions of the Purchase Agreement, the
provisions of the Purchase Agreement will prevail.
 
 
 

--------------------------------------------------------------------------------

 

11. Governing Law. This Assignment shall be governed and interpreted in
accordance with the laws of the State of Indiana notwithstanding the choice of
law rules of Indiana or any other state or jurisdiction.
 
12. Miscellaneous. This Assignment may be executed in separate counterparts,
each of which when so executed shall be an original, but all such counterparts
together shall constitute but one and the same instrument. The electronic or
facsimile transmission of a signed counterpart of this Assignment shall be
binding upon the party whose signature is contained on the transmitted copy.
This Assignment shall be binding on and inure to the benefit of the Parties
hereto and their respective successors and assignees. As between Assignor and
Assignee, to the extent a conflict exists between the terms of this Assignment
and the Lease, the terms of this Assignment shall control, but nothing in this
Assignment or the Purchase Agreement shall be binding on Landlord, until and
unless Landlord executes and delivers the Consent of Landlord set forth in
Exhibit A attached to and made a part of this Assignment, but then only to the
extent set forth in such Consent of Landlord.
 
[The rest of this page is left intentionally blank.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption of Office Lease as of the day and year first above written.
 

 
ASSIGNOR:
         
BIOANALYTICAL SYSTEMS, INC.,
 
an Indiana corporation
 
         
By:
/s/ Richard M. Shepperd
     
Richard M. Shepperd, President &
   
Chief Executive Officer
                 
ASSIGNEE:
         
ALGORITHME PHARMA USA INC.,
 
a Delaware corporation
                 
By:
/s/ Louis Caillé
     
Louis Caillé, Authorized Signatory
                 
By:
/s/ William Blackburn
     
William Blackburn, Secretary

 
 
 

--------------------------------------------------------------------------------

 
 
[Signature Page to Assignment and Assumption of Office Lease.]
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
CONSENT OF LANDLORD TO ASSIGNMENT AND ASSUMPTION
OF OFFICE LEASE


THIS CONSENT OF LANDLORD TO ASSIGNMENT AND ASSUMPTION OF OFFICE LEASE ("Consent
Agreement") is entered into as of June 27, 2008, by and among 300 W. FAYETTE
STREET, LLC, a Delaware limited liability company as Landlord, ("Landlord"),
BIOANALYTICAL SYSTEMS, INC., an Indiana corporation, (hereinafter called
"Assignor"), and ALGORITHME PHARMA USA INC., a Delaware corporation (hereinafter
called "Assignee").
 
RECITALS
 

 
A.
Landlord, as Landlord, and Assignor, as Tenant, are parties to that certain
lease agreement dated May 4, 2007 (the "Lease") pursuant to which Landlord has
leased to Assignor certain premises containing approximately forty-six thousand
(46,000) rentable square feet (the "Premises") located at 300-306 W. Fayette
Street, Baltimore, Maryland (the "Building").

 

 
B.
Assignor and Assignee have entered into that certain Assignment and Assumption
of Office Lease agreement dated June 27, 2008 to which this Consent Agreement is
attached as Exhibit A (the "Assignment") pursuant to which Assignor has agreed
to assign to Assignee the Premises.

 

 
C.
Assignor and Assignee have requested Landlord's consent to the Assignment.

 

 
D.
Landlord has agreed to give such consent upon the terms and conditions contained
in this Agreement.

 
NOW, THEREFORE, in consideration of the foregoing preambles which by this
reference are incorporated herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord hereby
consents to the Assignment subject to the following terms and conditions, all of
which are hereby acknowledged and agreed to by Assignor and Assignee:
 
 

 
1.
Assignment Agreement. Assignor and Assignee hereby represent that a true and
complete copy of the Assignment is what this Consent Agreement is attached to,
and Assignor and Assignee agree that the Assignment shall not be modified
without Landlord's prior written consent, which consent shall not be
unreasonably withheld.

 

 
2.
Representations. Assignor hereby represents and warrants that Assignor has full
power and authority to assign the Premises to Assignee.

 

 
3.
Indemnity and Insurance. Assignee hereby assumes as and from the date hereof,
with respect to Landlord, all of the Indemnity and Insurance obligations of the
Assignor under the Lease with respect to the Premises, provided that the
foregoing shall not be construed as relieving or releasing Assignor from any
such obligations.

 

 
4.
No Release. Nothing contained in the Assignment or this Consent Agreement shall
be construed as relieving or releasing Assignor from any of its obligations
under the Lease, it being expressly understood and agreed that Assignor shall
remain liable for such obligations notwithstanding anything contained in the
Assignment or this Consent Agreement or any subsequent assignment(s),
sublease(s) or transfer(s) of the interest of the tenant under the Lease.
Landlord is not a party to the Assignment and, notwithstanding anything to the
contrary contained in the Assignment, is not bound by any terms, provisions,
representations or warranties contained in the Assignment.


 
 

--------------------------------------------------------------------------------

 
 

 
5.
No Transfer Without Consent. Assignee shall not sublease the Premises, assign
its interest as the Assignee under the Assignment or otherwise transfer its
interest in the Premises or the Assignment to any person or entity without the
written consent of Landlord, which consent shall not be unreasonably delayed or
withheld. However, Landlord need not review any request for such consent unless
and until it receives One Thousand Five Hundred Dollars ($1,500) to defray its
expenses related to the review and documentation of such requested transfer.

 

 
6.
Lease. The parties agree that the Assignment is subject and subordinate to the
terms of the Lease.

 

 
7.
Payments Under the Assignment. The parties agree that all Base Rent and
Additional Rent will be paid directly to Landlord by Assignee.

 

 
8.
Authority. Each signatory of this Consent Agreement represents hereby that he or
she has the authority to execute and deliver the same on behalf of the party
hereto for which such signatory is signing.

 

 
9.
Guaranty. This Consent Agreement is expressly contingent upon obtaining
Algorithme Pharma Holdings, Inc.'s guaranty of Assignor's obligations under the
Lease as described in the Guaranty of Assignment of Lease attached hereto as
Exhibit B.

 

 
10.
Limitations on Assignor Liability. Assignor shall not be relieved of liability
under the Lease except with respect to any liability incurred in connection with
(i) an exercise by Assignee of the Renewal Option set forth in Section 1(c) of
the Lease, if any, (ii) Assignee's lease of additional storage space not already
leased by Assignor pursuant to Section 1(d) of the Lease, (iii) an exercise by
Assignee of a Right of First Offer described in Section 39 of the Lease, if any,
or (iv) an amendment of the Lease not consented to by the Assignor.

 

 
11.
Signatures. This Agreement may be executed to multiple original or facsimile
counterparts, each of which shall be deemed an original and all such
counterparts taken together shall be deemed to constitute and the same
instrument.

 
 
[SIGNATURES ARE ON THE FOLLOWING PAGE.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord, Assignor and Assignee have executed this Consent
Agreement as of the date set forth above.



WITNESS or ATTEST:
 
LANDLORD:
                   
300 W. FAYETTE STREET, LLC,
   
a Delaware limited liability company
                 
By:
KFD Fayette Street, LLC,
     
a Delaware limited liability company,
     
its Managing Member
                   
By:
The Kevin F. Donohoe Company, Inc.
       
a Pennsylvania corporation,
       
its Managing Member
         
     
     
By:
      
           
Henry B. Glover, Jr.
Vice President


 

 
ASSIGNOR:
   
WITNESS:
BIOANALYTICAL SYSTEMS, INC.



      
 
By:
             
Name:
             
Title:
       

 
 

 
ASSIGNEE:
   
WITNESS:
ALGORITHME PHARMA USA, INC.

 
 
      
 
By:
             
Name:
           
Title:
      

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 


ASSIGNMENT
 
(to be attached)
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B




GUARANTY
 
(to be attached)

 
 

--------------------------------------------------------------------------------

 
 